Citation Nr: 0331464	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to an initial compensable disability rating 
for a scar on the left cheek.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The appellant served on active duty from September 1976 to 
February 1997.  He served in the Southwest Asia Theatre of 
Operations from November 21, 1990, to March 29, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to a 
compensable evaluation for hemorrhoids and which granted 
service connection for a scar on the left cheek, effective 
from October 13, 2000, assigning a noncompensable disability 
evaluation.

The Board notes that although the VARO certified an 
additional issue as being on appeal to the Board-entitlement 
to an increased evaluation for gastritis with diarrhea, 
currently evaluated as 10 percent disabling-the appellant 
has not perfected an appeal of that issue by filing a 
substantive appeal.  Notice of the February 2001 rating 
decision was mailed to the appellant on April 30, 2001.  See 
38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302 (2003).

In an April 2002 decision, the Board denied the appellant's 
claims.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  On March 6, 2003, the Court, 
acting on an unopposed motion to remand the appeal, vacated 
the April 16, 2002 Board decision and remanded the case to 
the Board.


REMAND

This case is not yet ready for appellate review.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (VA regulations implementing the VCAA).  See 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The VCAA redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled in 
part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2003).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

Further, during the pendency of this appeal, regulatory 
changes amended the rating criteria for evaluating skin 
disorders such as the appellant's service-connected facial 
scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802 (2003).  This amendment was effective August 30, 2002.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-19 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Therefore, VA must evaluate the appellant's claim for an 
increased rating from August 30, 2002, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.  For any date prior to August 30, 2002, the 
revised regulation cannot be applied.  Although the appellant 
has been provided a VA examination to evaluate the severity 
of his service-connected skin disorder, the examination was 
not sufficient to evaluate the appellant's disability under 
the amended criteria.

Finally, the appellant alleges that a December 2000 VA rectum 
and anus examination could not be completed because of the 
degree of pain experienced by the appellant.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfilment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

2.  The appellant should be afforded a VA 
scars examination to evaluate the 
severity of the appellant's service-
connected facial scar on his left cheek.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
encouraged to use the current examination 
worksheet and provide complete responses 
to all inquiries.  (The December 2000 
scars examination was done well, but the 
rating criteria have since been amended.)

3.  The appellant should be afforded a VA 
rectum and anus examination to evaluate 
the severity of the appellant's service-
connected hemorrhoids.  The claims folder 
should be made available to the examiner 
for review before the examination.  In 
addition to completing the appropriate 
examination worksheet, the examiner is 
requested to note specifically the 
presence or absence of the following:  
fissures, persistent bleeding with 
secondary anemia, thrombosis of 
hemorrhoids, and excessive redundant 
tissue.  The examiner is also requested 
to describe the hemorrhoids as mild, 
moderate, or large.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations, including 
the amended rating criteria for 
evaluating skin disorders and regulations 
implementing the VCAA, and should include 
a discussion of the application of those 
laws and regulations to the evidence.  
With regard to the appellant's claim for 
an initial compensable disability rating 
for a facial scar on his left cheek, the 
RO should readjudicate the claim, with 
consideration of the potential for 
"staged" ratings, pursuant to Fenderson 
v. West, 12 Vet. App. 119 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


